1
2
3
4
5
6                                       UNITED STATES DISTRICT COURT

7                                      EASTERN DISTRICT OF CALIFORNIA

8
9    SHERI LEANNE QUALLS                                    )   Case No.: 1:14-cv-02055-BAM
                                                            )
10                    Plaintiff,                            )   ORDER TO SHOW CAUSE WHY SANCTIONS
                                                            )   SHOULD NOT BE IMPOSED FOR FAILURE
11           v.                                             )   TO OBEY COURT ORDER REGARDING
                                                            )   MOTION FOR ATTORNEYS’ FEES
12   ANDREW M. SAUL,1 Commissioner of                       )   PURSUANT TO 42 U.S.C. § 406(b)
     Social Security,                                       )
13                                                          )   (Doc. No. 28)
                                                            )
                      Defendant.                            )   FOURTEEN (14) DAY DEADLINE
14
15           On November 7, 2019, Shellie Lott, counsel for Plaintiff Sheri Leanne Qualls (“Plaintiff”) filed
16   a motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b). (Doc. No. 20.) On December 20, 2019,
17   counsel for Plaintiff filed an amended motion for attorneys’ fees pursuant to 42 U.S.C. § 406(b). (Doc.
18   No. 25.) On December 23, 2019, the Commissioner of Social Security filed a statement of non-
19   opposition to the amended motion. (Doc. No. 27.) However, neither motion indicated whether
20   Plaintiff was served with copies or otherwise notified of the motion and amended motion and provided
21   an opportunity to respond. (See Doc. Nos. 20, 25.) Accordingly, on February 3, 2020, the Court issued
22   an order directing counsel for Plaintiff to promptly serve Plaintiff with copies of the motion, the
23   amended motion, and the Court’s February 3, 2020 order and to promptly file proof of such service
24   with the Court. (Doc. No. 28.) To date, counsel for Plaintiff has not complied with the Court’s order
25   and has not submitted the required proof of service.
26
27
     1
              Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
28   Civil Procedure, Andrew M. Saul is substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit.


                                                                 1
1           Local Rule 110 provides that counsel or a party’s failure to comply with any order of the Court

2    may be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

3    inherent power of the Court.

4           Accordingly, Shellie Lott, counsel for Plaintiff, is HEREBY ORDERED to SHOW CAUSE

5    why sanctions should not be imposed against her for failure to comply with the Court’s order counsel to

6    promptly serve Plaintiff with copies of the motion for attorney’s fees (Doc. No. 20), the amended

7    motion for attorneys’ fees (Doc. No. 25), and the Court’s February 3, 2020 order (Doc. No. 28) and to

8    promptly file proof of such service with the Court. Ms. Lott shall file a written response to this order to

9    show cause within fourteen (14) days of service of this order. Ms. Lott may also comply with this

10   order by filing the required proof of service.

11          Failure to respond to this order to show cause may result in the imposition of sanctions.

12
13   IT IS SO ORDERED.

14
        Dated:     February 24, 2020                           /s/ Barbara   A. McAuliffe            _
15                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
